
	

116 S2452 IS: Climate Stewardship Act of 2019
U.S. Senate
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2452
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2019
			Mr. Booker (for himself, Mr. Udall, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To provide incentives for
			 agricultural producers to carry out climate stewardship practices, to
			 provide for increased reforestation across the United States, to establish
			 the Coastal and Estuary Resilience Grant Program, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Climate Stewardship Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Agriculture Sec. 101. Conservation reserve program. Sec. 102. Environmental Quality Incentives Program. Sec. 103. Conservation Stewardship Program. Sec. 104. Funding. Sec. 105. Regional Conservation Partnership Program. Sec. 106. Funding for climate stewardship agriculture research. Sec. 107. Conservation technical assistance. Sec. 108. Rural Energy for America Program. Sec. 109. Local Agriculture Market Program. Sec. 110. Farm and ranch stress assistance network. Sec. 111. Assistance for community food projects. TITLE II—Forests Sec. 201. Reforestation Trust Fund. Sec. 202. Reforest America Grant Program. Sec. 203. Urban wood programs. Sec. 204. Stewardship Corps. TITLE III—Coastal Wetland Sec. 301. Definitions. Sec. 302. Coastal and Estuary Resilience Grant Program. Sec. 303. Data collection. Sec. 304. Outreach and technical assistance. Sec. 305. Annual restoration and funding. Sec. 306. Prevailing wage requirement. Sec. 307. Department of the Interior coastal wetland restoration; funding.  IAgriculture 101.Conservation reserve program (a)Conservation reserveSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended—
 (1)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking 24,500,000 and inserting 26,000,000; (ii)in subparagraph (C), by striking 25,000,000 and inserting 28,000,000;
 (iii)in subparagraph (D), by striking 25,500,000 acres; and and inserting 30,500,000 acres;; (iv)in subparagraph (E), by striking 27,000,000 acres. and inserting 33,000,000 acres;; and
 (v)by adding at the end the following:  (F)fiscal year 2024, not more than 34,000,000 acres;
 (G)fiscal year 2025, not more than 35,000,000 acres; (H)fiscal year 2026, not more than 36,000,000 acres;
 (I)fiscal year 2027, not more than 37,000,000 acres; (J)fiscal year 2028, not more than 38,000,000 acres;
 (K)fiscal year 2029, not more than 39,000,000 acres; and (L)fiscal year 2030 and each fiscal year thereafter, not less than 40,000,000 acres.; 
 (B)in paragraph (2)(A)— (i)in clause (i)—
 (I)by striking 2,000,000 and inserting 4,600,000; and (II)by striking 2023 and inserting 2030; and
 (ii)in clause (ii)— (I)in subclause (II), by striking and at the end;
 (II)in subclause (III), by striking through 2023, 2,000,000 acres. and inserting and 2022, 2,000,000 acres;; and (III)by adding at the end the following:
									
 (IV)fiscal year 2023, 2,500,000 acres; (V)fiscal year 2024, 2,800,000 acres;
 (VI)fiscal year 2025, 3,100,000 acres; (VII)fiscal year 2026, 3,400,000 acres;
 (VIII)fiscal year 2027, 3,700,000 acres; (IX)fiscal year 2028, 4,000,000 acres;
 (X)fiscal year 2029, 4,300,000 acres; and (XI)fiscal year 2030 and each fiscal year thereafter, not less than 4,600,000 acres.; and
 (C)in paragraph (6)(B)— (i)in clause (i)—
 (I)by striking 8,600,000 and inserting 17,700,000; and (II)by striking 2023 and inserting 2030; and
 (ii)in clause (ii)— (I)in subclause (II), by striking 8,250,000 and inserting 9,000,000;
 (II)in subclause (III), by striking 8,500,000 acres; and and inserting 10,000,000 acres;; and (III)by striking subclause (IV) and inserting the following:
									
 (IV)fiscal year 2022, 12,000,000 acres; (V)fiscal year 2023, 13,500,000 acres;
 (VI)fiscal year 2024, 14,100,000 acres; (VII)fiscal year 2025, 14,700,000 acres;
 (VIII)fiscal year 2026, 15,300,000 acres; (IX)fiscal year 2027, 15,900,000 acres;
 (X)fiscal year 2028, 16,500,000 acres; (XI)fiscal year 2029, 17,100,000 acres; and
 (XII)fiscal year 2030 and each fiscal year thereafter, not less than 17,700,000 acres.; (2)in subsection (e)(1), by striking , nor more than 15,; and
 (3)in subsection (h)— (A)by striking paragraph (2); and
 (B)by striking consideration.— in the subsection heading and all that follows through On the in paragraph (1) and inserting consideration.—On the. (b)Conservation Reserve Enhancement ProgramSection 1231A(b)(2)(A)(i) of the Food Security Act of 1985 (16 U.S.C. 3831a(b)(2)(A)(i)) is amended by inserting , including reducing agricultural greenhouse gas emissions or increasing carbon sequestration, after concerns.
				102.Environmental Quality Incentives Program
 (a)PurposesSection 1240(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa(3)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking and at the end; and (3)by adding at the end the following:
						
 (D)reducing agricultural greenhouse gas emissions; (E)increasing carbon sequestration; and
 (F)adapting to, or mitigating against, increasing weather volatility; and. (b)DefinitionsSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended—
 (1)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively; and (2)by inserting before paragraph (2) (as so redesignated) the following:
						
 (1)Climate stewardship practiceThe term climate stewardship practice means any of the following practices: (A)Alley cropping.
 (B)Biochar incorporation. (C)Conservation cover.
 (D)Conservation crop rotation. (E)Contour buffer strips.
 (F)Contour farming. (G)Cover crops.
 (H)Critical area planting. (I)Cross wind trap strips.
 (J)Field borders. (K)Filter strips.
 (L)Forage and biomass planting, including the use of native prairie and seed mixtures. (M)Forest stand improvements.
 (N)Grassed waterways. (O)Hedgerow planting.
 (P)Herbaceous wind barriers. (Q)Multistory cropping.
 (R)Nutrient management. (S)Prescribed grazing.
 (T)Range planting. (U)Residue and tillage management with no till.
 (V)Residue and tillage management with reduced till. (W)Riparian forest buffers.
 (X)Riparian herbaceous buffers. (Y)Silvopasture establishment.
 (Z)Stripcropping. (AA)Tree and shrub establishment.
 (BB)Upland wildlife habitat. (CC)Vegetative barriers.
 (DD)Wetland restoration. (EE)Windbreak renovation.
 (FF)Windbreaks and shelterbelts. (GG)Woody residue treatment.
 (HH)Any other highly effective vegetative or management practice that significantly reduces agricultural greenhouse gas emissions, increases carbon sequestration, or assists producers in adapting to, or mitigating against, increasing weather volatility, as determined by the Secretary..
 (c)Establishment and administrationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— (1)in subsection (d)(3)—
 (A)in subparagraph (F), by striking or at the end; (B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (H)reductions in agricultural greenhouse gas emissions; or
 (I)long-term carbon sequestration.; and (2)in subsection (j)—
 (A)in paragraph (2)— (i)in subparagraph (A)—
 (I)in clause (i)— (aa)by striking maintenance of incentive practices and inserting the following: “maintenance of—
										
 (I)incentive practices; and (bb)in subclause (I) (as so designated), by striking the period at the end and inserting the following: “; or
										
 (II)one or more climate stewardship practices.; and (II)in clause (ii)—
 (aa)in subclause (I), by inserting , or climate stewardship practices to attain increased levels of carbon sequestration and reduced agricultural greenhouse gas emissions, after conservation; and
 (bb)in subclause (II), by inserting or a climate stewardship practice after incentive practice; and (ii)in subparagraph (C)—
 (I)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (II)in the matter preceding subclause (I) (as so redesignated), by striking Notwithstanding section 1240C and inserting the following:  (i)Incentive practicesNotwithstanding section 1240C, in the case of applications for contracts under subparagraph (A)(i)(I); and 
 (III)by adding at the end the following:  (ii)Climate stewardship practicesNotwithstanding section 1240C, in the case of applications for contracts under subparagraph (A)(i)(II), the Secretary shall give priority to applications that contain the greatest number of climate stewardship practices.; and
 (B)in paragraph (3)— (i)in the paragraph heading, by inserting and climate stewardship practice after Incentive practice;
 (ii)in subparagraph (A), by inserting or climate stewardship practices after incentive practices each place it appears; (iii)in subparagraph (B), by inserting or climate stewardship practice after incentive practice each place it appears; and
 (iv)in subparagraph (C)(ii), by inserting or a climate stewardship practice after incentive practice. (d)Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended—
 (1)by striking 2018, or and inserting 2018,; and (2)by inserting the period of fiscal years 2024 through 2028, or the period of fiscal years 2029 through 2033, before regardless.
 (e)Conservation innovation grants and paymentsSection 1240H(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(c)) is amended— (1)in paragraph (1)(B)(i)—
 (A)in subclause (VI), by striking and at the end; and (B)by adding at the end the following:
							
 (VIII)practices that significantly increase carbon sequestration, reduce agricultural greenhouse gas emissions, or assist producers to adapt to, or mitigate against, increasing weather volatility; and; 
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking each of fiscal years 2019 through 2023 and inserting fiscal year 2019, and $200,000,000 of the funds of the Commodity Credit Corporation for each of fiscal years 2020 through 2030; and
 (3)in paragraph (7), in the matter preceding subparagraph (A)— (A)by inserting not less than $100,000,000 for each of fiscal years 2020 through 2030 of the after Using; and
 (B)by striking a soil and inserting an ongoing soil. 103.Conservation Stewardship Program (a)Supplemental payments for climate stewardship practicesSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended—
 (1)in the subsection heading, by striking Rotations and Advanced Grazing Management and inserting Rotations, Advanced Grazing Management, and Climate Stewardship Practices; (2)in paragraph (1)—
 (A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (B)by inserting after subparagraph (A) the following:
							
 (B)Climate stewardship practiceThe term climate stewardship practice means any of the following practices: (i)Alley cropping.
 (ii)Biochar incorporation. (iii)Conservation cover.
 (iv)Conservation crop rotation. (v)Contour buffer strips.
 (vi)Contour farming. (vii)Cover crops.
 (viii)Critical area planting. (ix)Cross wind trap strips.
 (x)Field borders. (xi)Filter strips.
 (xii)Forage and biomass planting, including the use of native prairie seed mixtures. (xiii)Forest stand improvements.
 (xiv)Grassed waterways. (xv)Hedgerow planting.
 (xvi)Herbaceous wind barriers. (xvii)Multistory cropping.
 (xviii)Nutrient management, including nitrogen stewardship activities. (xix)Prescribed grazing.
 (xx)Range planting. (xxi)Residue and tillage management with no till.
 (xxii)Residue and tillage management with reduced till. (xxiii)Riparian forest buffers.
 (xxiv)Riparian herbaceous buffers. (xxv)Silvopasture establishment.
 (xxvi)Stripcropping. (xxvii)Tree and shrub establishment, including planting for a high rate of carbon sequestration.
 (xxviii)Upland wildlife habitat. (xxix)Vegetative barriers.
 (xxx)Wetland restoration. (xxxi)Windbreak renovation.
 (xxxii)Windbreaks and shelterbelts. (xxxiii)Woody residue treatment.
 (xxxiv)Any other vegetative or management conservation activity that significantly— (I)reduces greenhouse gas emissions;
 (II)increases carbon sequestration; or (III)enhances resilience to increased weather volatility.;
 (3)in paragraph (2)— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (C)conservation activities relating to climate stewardship practices.; and (4)in paragraph (3), by striking rotations or advanced grazing management and inserting rotations, advanced grazing management, or conservation activities relating to climate stewardship practices.
 (b)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended by striking fiscal years 2019 through 2023 and inserting the period of fiscal years 2019 through 2023, the period of fiscal years 2024 through 2028, or the period of fiscal years 2029 through 2033.
				104.Funding
 (a)Annual fundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— (1)in the matter preceding paragraph (1), by striking 2023 and inserting 2030;
 (2)in paragraph (2)— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking through 2023. and inserting and 2020; and; and (C)by adding at the end the following:
							
 (G)$900,000,000 for each of fiscal years 2021 through 2030.; and (3)in paragraph (3)—
 (A)in subparagraph (A)— (i)in clause (ii), by striking $1,750,000,000 and inserting $2,750,000,000;
 (ii)in clause (iii), by striking $1,800,000,000 and inserting $3,800,000,000; (iii)in clause (iv)—
 (I)by striking $1,850,000,000 and inserting $4,850,000,000; and (II)by striking and at the end;
 (iv)in clause (v), by striking $2,025,000,000 and inserting $6,025,000,000; and (v)by adding at the end the following:
								
 (vi)$7,000,000,000 for each of fiscal years 2024 through 2030; and; and (B)in subparagraph (B)—
 (i)in clause (ii), by striking $725,000,000 and inserting $1,725,000,000; (ii)in clause (iii), by striking $750,000,000 and inserting $2,750,000,000;
 (iii)in clause (iv)— (I)by striking $800,000,000 and inserting $3,800,000,000; and
 (II)by striking and at the end; (iv)in clause (v)—
 (I)by striking $1,000,000,000 and inserting $5,000,000,000; and (II)by striking the period at the end and inserting a semicolon; and
 (v)by adding at the end the following:  (vi)$6,000,000,000 for fiscal year 2024; and
 (vii)$7,000,000,000 for each of fiscal years 2025 through 2030.. (b)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2023 and inserting 2030.
 (c)Funding for climate stewardship practicesSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by adding at the end the following:
					
						(k)Funding for climate stewardship practices
							(1)Environmental quality incentives program
 (A)In generalOf the funds made available under subsection (a)(3)(A), the Secretary shall set aside the following amounts to be used exclusively for climate stewardship practices (as defined in section 1240A) under contracts under section 1240B(j)(2)(A)(i)(II):
 (i)$1,000,000,000 for fiscal year 2020. (ii)$2,000,000,000 for fiscal year 2021.
 (iii)$3,000,000,000 for fiscal year 2022. (iv)$4,000,000,000 for fiscal year 2023.
 (v)$5,000,000,000 for each of fiscal years 2024 through 2030. (B)Nonapplicability of allocation of fundingSection 1240B(f) shall not apply to amounts set aside under subparagraph (A).
 (2)Conservation stewardship programOf the funds made available under subsection (a)(3)(B), the Secretary shall set aside the following amounts to be used exclusively to enroll in the conservation stewardship program contracts comprised predominantly of conservation activities relating to climate stewardship practices (as defined in section 1240L(d)(1)) or bundles of practices comprised predominantly of conservation activities relating to climate stewardship practices (as so defined):
 (A)$1,000,000,000 for fiscal year 2020. (B)$2,000,000,000 for fiscal year 2021.
 (C)$3,000,000,000 for fiscal year 2022. (D)$4,000,000,000 for fiscal year 2023.
 (E)$5,000,000,000 for each of fiscal years 2024 through 2030.. 105.Regional Conservation Partnership Program Section 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended by striking subsection (a) and inserting the following:
				
 (a)Availability of fundsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the program— (1)$300,000 for each of fiscal years 2019 through 2023;
 (2)$500,000 for each of fiscal years 2024 through 2025; (3)$750,000 for each of fiscal years 2026 through 2027; and
 (4)$1,000,000 for each of fiscal years 2028 through 2030.. 106.Funding for climate stewardship agriculture research (a)Agriculture and Food Research InitiativeSubsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)) is amended—
 (1)in paragraph (2), by adding at the end the following:  (G)Climate stewardshipClimate change mitigation through—
 (i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (ii)increasing carbon sequestration;
 (iii)improving soil health; and (iv)increasing soil carbon levels.; and
 (2)in paragraph (11)— (A)by striking the paragraph heading and inserting Funding.—;
 (B)in subparagraph (A)— (i)in the matter preceding clause (i), by striking There is and all that follows through 2023 and inserting On the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $830,000,000, to remain available until expended;
 (ii)in clause (i), by striking and at the end; (iii)in clause (ii), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (iii)not less than 50 percent for each fiscal year shall be used to address the priority area described in paragraph (2)(G).; and
 (C)by adding at the end the following:  (C)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation..
 (b)Foundation for Food and Agriculture ResearchSection 7601 of the Agricultural Act of 2014 (7 U.S.C. 5939) is amended— (1)in subsection (c)(1)(D), by inserting after environment the following:
						
 , including—(i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (ii)increasing carbon sequestration;
 (iii)improving soil health; and (iv)increasing soil carbon levels; and
 (2)in subsection (g)(1)(A), by adding at the end the following:  (iii)Climate stewardship fundingOn the date of enactment of the Climate Stewardship Act of 2019, and each year thereafter, of the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Foundation $40,000,000 to advance the research mission of the Department with respect to the issues described in clauses (i) through (iv) of subsection (c)(1)(D), to remain available until expended..
 (c)Sustainable agriculture research and extension projectsSection 1621 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5811) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(C), by striking and at the end;
 (B)in paragraph (2)(E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (3)facilitate— (A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector;
 (B)increasing carbon sequestration; (C)improving soil health; and
 (D)increasing soil carbon levels.; and (2)by adding at the end the following:
						
							(j)Funds
 (1)In generalIn addition to amounts appropriated under section 1624, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $74,000,000, to remain available until expended.
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.
 (3)Climate stewardshipOf the funds made available under paragraph (1), the Secretary shall use not less than 50 percent to conduct projects described in subsection (a)(3)..
 (d)Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended—
 (1)in subsection (a)— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (9)(A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration;
 (C)improving soil health; and (D)increasing soil carbon levels.; and
 (2)in subsection (f)— (A)in paragraph (1)—
 (i)in subparagraph (C), by striking and at the end; (ii)in subparagraph (D), by adding and at the end after the semicolon;
 (iii)by striking subparagraphs (E) through (G); and (iv)by adding at the end the following:
								
 (E)on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, $100,000,000.; and
 (B)by adding at the end the following:  (4)Climate stewardshipOf the funds made available under paragraph (1)(E), the Secretary shall use not less than 50 percent to support activities under this section for the purposes described in subsection (a)(9)..
 (e)Appropriate technology transfer for rural areas programSection 310B(i) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (E)reduce greenhouse gas emissions and increase resilience in the agricultural sector;
 (F)increase carbon sequestration; (G)improve soil health; and
 (H)increase soil carbon levels.; and (2)by striking paragraph (4) and inserting the following:
						
							(4)Funding
								(A)In general
 On the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $5,600,000, to remain available until expended.
								(B)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation.
 (C)Climate stewardshipOf the funds made available under subparagraph (A), the Secretary shall use not less than 50 percent to provide assistance described in subparagraphs (E) through (H) of paragraph (2)..
 (f)Research under Hatch ActThe Hatch Act of 1887 is amended by inserting after section 3 (7 U.S.C. 361c) the following:  3A.Mandatory funding (a)Funding (1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $518,000,000, to remain available until expended.
								(2)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation.
 (b)Climate stewardshipOf the funds made available under subsection (a)(1), not less than 50 percent shall be used for research relating to—
 (1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (2)increasing carbon sequestration;
 (3)improving soil health; and (4)increasing soil carbon levels..
 (g)Activities under Smith-Lever ActThe Smith-Lever Act is amended by inserting after section 3 (7 U.S.C. 343) the following:  3A.Mandatory funding (a)Funding (1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $649,400,000, to remain available until expended.
 (2)1994 InstitutionsOf the funds transferred under paragraph (1), $19,400,000 shall be for payment on behalf of the 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) for the purposes described in section 2, to be distributed in accordance with the process described in section 3(b)(3).
								(3)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation.
 (b)Climate stewardshipOf the funds made available under subsection (a)(1), and of the funds designated for 1994 Institutions under subsection (a)(2), not less than 50 percent shall be used for activities relating to—
 (1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (2)increasing carbon sequestration;
 (3)improving soil health; and (4)increasing soil carbon levels..
				(h)Extension at 1890 Land-Grant colleges, including Tuskegee University and the University of the
 District of ColumbiaSection 1444 of the Food and Agriculture Act of 1977 (7 U.S.C. 3221) is amended by adding at the end the following:
					
						(g)Mandatory funding
							(1)Funding
 (A)In generalIn addition to any amounts authorized to be appropriated under subsection (a), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $97,200,000, to remain available until expended.
								(B)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.
 (2)Climate stewardshipOf the funds made available under paragraph (1)(A), not less than 50 percent shall be used for programs and activities relating to—
 (A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration;
 (C)improving soil health; and (D)increasing soil carbon levels..
				(i)Agricultural research at 1890 land-Grant colleges, including Tuskegee University and the University
 of the District of ColumbiaSection 1445 of the Food and Agriculture Act of 1977 (7 U.S.C. 3222) is amended by adding at the end the following:
					
						(i)Mandatory funding
							(1)Funding
 (A)In generalIn addition to any amounts authorized to be appropriated under subsection (a), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $116,000,000, to remain available until expended.
								(B)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.
 (2)Climate stewardshipOf the funds made available under paragraph (1)(A), not less than 50 percent shall be used for research relating to—
 (A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration;
 (C)improving soil health; and (D)increasing soil carbon levels..
 (j)Nonland-Grant colleges of agriculture programSection 1473F of the Food and Agriculture Act of 1977 (7 U.S.C. 3319i) is amended— (1)in subsection (a)(1)(A), by inserting after agriculture the following:
						
 , including—(i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (ii)increasing carbon sequestration;
 (iii)improving soil health; and (iv)increasing soil carbon levels;; and
 (2)by striking subsection (b) and inserting the following:  (b)Funds (1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each fiscal year, to remain available until expended.
 (2)Climate stewardshipOf the funds made available under paragraph (1), the Secretary shall use not less than 50 percent to conduct the activities described in clauses (i) through (iv) of subsection (a)(1)(A)..
					(k)McIntire-Stennis
 (1)FundsPublic Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) is amended by inserting after section 3 (16 U.S.C. 582a–2) the following:
						
							3A.Mandatory funding
								(a)Funding
 (1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $72,000,000, to remain available until expended.
									(2)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation.
 (b)Climate stewardshipOf the funds made available under subsection (a)(1), not less than 50 percent shall be used for activities relating to—
 (1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (2)increasing carbon sequestration;
 (3)improving soil health; and (4)increasing soil carbon levels..
 (l)1994 Institutions researchSection 536 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by adding at the end the following:
					
						(d)Mandatory funding
 (1)In generalIn addition to any amounts authorized to be appropriated under subsection (c), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2019, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $11,400,000, to remain available until expended.
							(2)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.
 (3)Climate stewardshipOf the funds made available under paragraph (1), not less than 50 percent shall be used for activities relating to—
 (A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration;
 (C)improving soil health; and (D)increasing soil carbon levels..
 107.Conservation technical assistanceSection 6 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590f) is amended— (1)by striking the section designation and heading and all that follows through There is in subsection (a) and inserting the following:
					
						6.Funding; Conservation Technical Assistance Fund
							(a)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use to carry out this Act $2,100,000,000 for each fiscal year.
 (2)Authorization of appropriationsThere are; and (2)in the undesignated matter following paragraph (2) (as so designated) of subsection (a), by striking Appropriations and inserting the following:
					
 (3)Availability of appropriations for nursery stockAppropriations. 108.Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended—
 (1)in subsection (c)(3)(A), by striking 25 and inserting 40; and (2)in subsection (f)(1)—
 (A)in subparagraph (D), by striking and at the end; (B)in subparagraph (E), by striking for fiscal and all that follows through the period at the end and inserting for each of fiscal years 2014 through 2019;; and
 (C)by adding at the end the following:  (F)$150,000,000 for fiscal year 2020;
 (G)$500,000,000 for fiscal year 2021; (H)$1,000,000,000 for fiscal year 2022;
 (I)$2,000,000,000 for fiscal year 2023; and (J)$3,000,000,000 for fiscal year 2024 and each fiscal year thereafter..
 109.Local Agriculture Market ProgramSection 201A(i)(1) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(i)(1)) is amended by striking 2019 and and inserting 2019, and $500,000,000 for.
 110.Farm and ranch stress assistance networkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended by striking subsection (d) and inserting the following:
				
 (d)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter..
 111.Assistance for community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting including amounts made available under subsection (i) to carry out this section, after Act,; and (B)in paragraph (2)(D), by striking $5,000,000 and inserting $25,000,000;
 (2)in subsection (d)— (A)in paragraph (4), by striking or at the end;
 (B)in paragraph (5)(C), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (6)address food security in urban low-income communities by making those communities more climate resilient through the creation or expansion of urban farms, community gardens, and rooftop gardens that grow produce for personal use or for local sale through farm stands, farmers’ markets, community supported agriculture subscriptions, and other delivery methods.; and
 (3)by adding at the end the following:  (i)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $25,000,000 for fiscal year 2020 and each fiscal year thereafter, to remain available until expended..
				IIForests
			201.Reforestation Trust Fund
 (a)In generalSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking Subject to and all that follows through the Secretary and inserting The Secretary; (B)by striking paragraph (2); and
 (C)by redesignating paragraph (3) as paragraph (2); (2)in subsection (d)—
 (A)in the matter preceding paragraph (1)— (i)by striking the subsection designation and all that follows through The Secretary and inserting the following:
								
 (d)Reforestation by Secretary of AgricultureThe Secretary; and (ii)by striking for;
 (B)in paragraph (1)— (i)by inserting for before reforestation; and
 (ii)by striking and at the end; (C)by redesignating paragraph (2) as paragraph (6);
 (D)by inserting after paragraph (1) the following:  (2)to the Chief of the Forest Service to reforest National Forest System land determined to be in need of active reforestation based on field surveys assessing regeneration potential, in accordance with subsection (f), by planting—
 (A)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2021 and 2022; (B)to the maximum extent practicable, 100,000,000 trees in each of calendar years 2023 and 2024;
 (C)to the maximum extent practicable, 150,000,000 trees in each of calendar years 2025 and 2026; and (D)to the maximum extent practicable, 200,000,000 trees in calendar year 2027 and each calendar year thereafter;
 (3)to carry out the Reforest America Grant Program established under section 6 of the Cooperative Forestry Assistance Act of 1978;
 (4)to carry out the urban wood programs established under section 21 of the Cooperative Forestry Assistance Act of 1978;
 (5)to operate the Stewardship Corps established under section 204 of the Climate Stewardship Act of 2019; and ; and (E)in paragraph (6) (as so redesignated), by inserting for before properly; and
 (3)by adding at the end the following:  (e)Reforestation by Secretary of the InteriorThe Secretary of the Interior shall obligate such sums from the Trust Fund as are necessary to reforest, in accordance with subsection (f)—
 (1)by planting on land determined to be in need of active reforestation based on field surveys assessing regeneration potential and managed by the Bureau of Land Management—
 (A)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2021 and 2022; (B)to the maximum extent practicable, 50,000,000 trees in each of calendar years 2023 and 2024;
 (C)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2025 and 2026; and (D)to the maximum extent practicable, 100,000,000 trees in calendar year 2027 and each calendar year thereafter; and
 (2)by planting on land that is in need of active reforestation and is managed by the Bureau of Indian Affairs—
 (A)to the maximum extent practicable, 12,500,000 trees in each of calendar years 2021 and 2022; (B)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2023 and 2024;
 (C)to the maximum extent practicable, 37,500,000 trees in each of calendar years 2025 and 2026; and (D)to the maximum extent practicable, 50,000,000 trees in calendar year 2027 and each calendar year thereafter.
									(f)Reforestation
 (1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement. (2)Reforestation (A)In generalReforestation under subsection (d)(2) and subsection (e) shall consist of ecologically based site preparation, tree planting, and subsequent management using practices that—
 (i)are informed by climate change science and the importance of spatial pattern; (ii)enhance forest health, resilience, and biodiversity; and
 (iii)reduce vulnerability to future forest mortality and catastrophic wildfire. (B)Post-wildfire reforestationIn the case of reforestation under subsection (d)(2) and subsection (e), sums available in the Trust Fund shall not be used for post-wildfire salvage logging.
 (3)PriorityIn carrying out reforestation under subsection (d)(2) and subsection (e), the Chief of the Forest Service and the Secretary of the Interior, as applicable, shall give priority to planting—
 (A)on land that was subject to a mortality event caused by a high intensity wildfire, pest infestation, invasive species, or drought or other extreme weather;
 (B)that will restore and maintain resilient landscapes; (C)on land on which the planting provides increased habitat connectivity for wildlife; and
 (D)that will provide the largest potential long-term increase in carbon sequestration. (g)Mandatory fundingTo carry out paragraphs (2) through (5) of subsection (d) and subsection (e), the Secretary of the Treasury shall transfer from the general fund of the Treasury into the Trust Fund $4,500,000,000 for fiscal year 2021 and each fiscal year thereafter, to remain available until expended..
 (b)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall issue regulations necessary to carry out the amendments made by this section.
 202.Reforest America Grant ProgramThe Cooperative Forestry Assistance Act of 1978 is amended by inserting after section 5 (16 U.S.C. 2103a) the following:
				
					6.Reforest America Grant Program
 (a)DefinitionsIn this section: (1)Community of colorThe term community of color means, in a State, a census block group in an urban area for which the aggregate percentage of residents who identify as Black, African-American, Asian, Pacific Islander, Hispanic, Latino, other non-White race, or linguistically isolated is—
 (A)not less than 50 percent; or (B)is significantly higher than the State average.
 (2)Eligible costThe term eligible cost means, with respect to a project of an eligible entity under the Program— (A)the cost of implementing a reforestation project, including by—
 (i)planning and designing the reforestation activity, including considering relevant science;
 (ii)establishing tree nurseries; (iii)purchasing trees; and
 (iv)ecologically based site preparation, including the labor and cost associated with the use of machinery;
 (B)the cost of maintaining and monitoring planted trees for a period of up to 3 years to ensure successful establishment of the trees;
 (C)with respect to reforestation in an urban area under subsection (e) in a low income community that has an existing tree canopy cover of not more than 20 percent, not more than 50 percent of the cost of the maintenance of any nearby tree canopy; and
 (D)any other relevant cost, as determined by the Secretary. (3)Eligible entityThe term eligible entity means—
 (A)a State agency; (B)a local governmental entity;
 (C)an Indian Tribe; and (D)a nonprofit organization.
								(4)Eligible land
 (A)In generalThe term eligible land means— (i)land owned in fee simple by an eligible entity—
 (I)(aa)for which, at the time of application to the Program under subsection (c), the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics; and
 (bb)that is in need of active reforestation due to events such as— (AA)high intensity wildfire;
 (BB)pest infestation; (CC)invasive species; and
 (DD)drought and other extreme weather; or (II)that was formerly forest land and has been abandoned or incompletely reclaimed from mining, commercial development, clearing for agriculture, or other nonforest use; and
 (ii)with respect to reforestation in an urban area under subsection (e), land in that urban area that is owned in fee simple by an eligible entity.
 (B)ExclusionThe term eligible land does not include land on which the eligible entity conducted a timber harvest— (i)not later than 5 years before the date on which the eligible entity submits an application under subsection (c); and
 (ii)that resulted in a forest stocking level described in subparagraph (A)(i)(I)(aa). (5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions.
 (7)Low income communityThe term low income community means any census block group in an urban area in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)).
 (8)Nonprofit organizationThe term nonprofit organization means an organization that— (A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and
 (B)operates in accordance with 1 or more of the purposes described in section 170(h)(4)(A) of that Code.
 (9)ProgramThe term Program means the Reforest America Grant Program established under subsection (b)(1). (10)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (11)Urban areaThe term urban area means an area identified by the Bureau of the Census as an urban area in the most recent census. (b)Establishment (1)In generalThe Secretary shall establish a program, to be known as the Reforest America Grant Program, under which the Secretary shall award grants to eligible entities to conduct projects to reforest eligible land in accordance with this section.
 (2)ReforestationIn carrying out the Program, the Secretary shall, to the maximum extent practicable, award sufficient grants each year to plant—
 (A)50,000,000 trees in each of calendar years 2021 and 2022; (B)100,000,000 trees in each of calendar years 2023 and 2024;
 (C)150,000,000 trees in each of calendar years 2025 and 2026; and (D)250,000,000 trees in calendar year 2027 and each calendar year thereafter.
								(c)Applications
 (1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit an application at such time, in such form, and containing such information as the Secretary may require, including the information described in paragraph (2), to—
 (A)the State forester or equivalent official of the State in which the eligible entity is located; or (B)in the case of an eligible entity that is an Indian Tribe, an official of the governing body of the Indian Tribe.
								(2)
 ContentsAn application submitted under paragraph (1) shall include— (A)the reason that the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics, if applicable;
 (B)the natural, economic, and environmental benefits of returning the eligible land to forested condition;
 (C)an estimate of the annual carbon sequestration that will be achieved by the replanted forests, using processes determined by the Secretary;
 (D)a reforestation plan that includes— (i)a list of expected eligible costs;
 (ii)a description of the site preparation and the tree species to be planted; (iii)a description of the manner in which the design of the project is informed by climate change science and will enhance forest health, resilience, and biodiversity;
 (iv)an explanation of the manner in which the land will be maintained for 36 months after planting to ensure successful establishment; and
 (v)an explanation of the manner in which the land will be managed later than 36 months after planting, including whether that management shall include a timber harvest;
 (E)in the case of an application for an urban reforestation project under subsection (e)— (i)a description of the manner in which the tree planting shall address disparities in local environmental quality, such as lower tree canopy cover; and
 (ii)a description of the anticipated community and stakeholder engagement in the project; and (F)any other relevant information required by the Secretary.
 (3)Applications to SecretaryEach official that receives an application under paragraph (1) shall submit the application to the Secretary with a description of the application and any other relevant information that the Secretary may require.
							(d)Priority
 (1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement. (2)PriorityIn awarding grants under the Program, the Secretary shall give priority—
 (A)to projects that provide the largest potential increase in carbon sequestration per dollar;
 (B)to projects that provide increased habitat connectivity for wildlife;
 (C)to projects under which an eligible entity will enter into a contract or cooperative agreement with 1 or more qualified youth or conservation corps (as the term is defined in section 203 of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1722)); and
 (D)in the case of urban reforestation projects under subsection (e), to projects that— (i)are located in a community of color or a low-income community;
 (ii)are located in a neighborhood with poor local environmental quality, including lower tree canopy cover and higher maximum daytime summer temperatures;
 (iii)are located in a neighborhood with high amounts of senior citizens or children; (iv)are located immediately adjacent to large numbers of residents;
 (v)will collaboratively engage neighbors and community members that will be closely affected by the tree planting in as many aspects of project development and implementation as possible; and
 (vi)will employ a substantial percentage of the workforce locally, with a focus on engaging unemployed and underemployed persons in communities of color and low-income communities.
									(e)Urban reforestation
 (1)In generalIn carrying out the Program, the Secretary shall award sufficient grants each year to projects carried out in urban areas to plant, to the maximum extent practicable—
 (A)5,000,000 trees in each of calendar years 2021 through 2023; (B)10,000,000 trees in each of calendar years 2024 through 2027; and
 (C)15,000,000 trees in calendar year 2028 and each calendar year thereafter. (2)Federal shareThe Secretary shall award a grant to an eligible entity under the Program to conduct a reforestation project in an urban area in an amount equal to not more than 90 percent of the cost of reforesting the eligible land, as determined by the Secretary.
 (3)Matching requirementAs a condition of receiving a grant described in paragraph (2), an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 10 percent of the cost of reforesting the eligible land, as determined by the Secretary.
							(f)Prohibited conversion to nonforest use
 (1)In generalSubject to paragraphs (2) and (3), an eligible entity that receives a grant under the Program shall not sell or convert land that was reforested under the Program to nonforest use.
 (2)Reimbursement of fundsAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall pay to the Federal Government an amount equal to the greater of—
 (A)the amount of the grant; and
 (B)the current appraised value of timber stocks on that land.
 (3)Loss of eligibilityAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall not be eligible for additional grants under the Program.
							(g)Costs
 (1)Federal shareUnless otherwise provided under this section, the Secretary shall award a grant to an eligible entity under the Program in an amount equal to not more than 75 percent of the cost of reforesting the eligible land, as determined by the Secretary.
 (2)Matching requirementUnless otherwise provided under this section, as a condition of receiving a grant under the Program, an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 25 percent of the cost of reforesting the eligible land, as determined by the Secretary.
 (h)Planting survivalAn eligible entity that receives a grant under the Program shall— (1)not later than 36 months after planting has been completed using the grant funds, submit to the responsible State or Tribal official, as applicable, a monitoring report that describes project implementation, including the survival rate of all plantings made under the grant; and
 (2)if the survival rate reported in the monitoring report under paragraph (1) is, after 36 months, less than the required minimum survival rate for the geographic area in which the planting is located, as determined by a State forester or equivalent State or Tribal official, as applicable, replant tree seedlings in a quantity equivalent to half of the original planting, using comparable means to the original planting.
 (i)Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall—
 (1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and
 (2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.
 (j)ReportThe Secretary shall annually submit to the relevant committees of Congress a report that describes the activities of the Program, including the total amount of carbon sequestered by replanted forests during the year covered by the report.
						(k)Funding
 (1)In generalOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use such sums as are necessary to carry out the Program.
 (2)Administrative costs and technical assistanceOf the funds used under paragraph (1), the Secretary shall allocate not more than 10 percent for each fiscal year to State foresters or equivalent officials, including equivalent officials of Indian Tribes, for administrative costs and technical assistance under the Program..
			203.Urban wood programs
 (a)In generalThe Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) is amended by adding at the end the following:
					
						21.Urban wood programs
 (a)DefinitionsIn this section: (1)Innovative urban wood productThe term innovative urban wood product means a wood product that uses wood residues and byproducts from urban forest management, building deconstruction, and other related sources of wood generated in urban areas.
 (2)SecretaryThe term Secretary means the Secretary, acting through the Research and Development Deputy Area and the State and Private Forestry Deputy Area of the Forest Service.
 (3)Wood productThe term wood product includes— (A)building material made of wood;
 (B)a durable home product made of wood; and (C)a woody residue used for bioenergy.
									(b)Urban wood research and development program
 (1)Definition of eligible entityIn this subsection, the term eligible entity means— (A)a unit of State, Tribal, or local government;
 (B)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) or other institution of higher education;
 (C)a nonprofit organization; and (D)any other entity, as determined by the Secretary.
 (2)EstablishmentThe Secretary shall establish a program to facilitate the use of innovative urban wood products in incorporated cities and towns in the United States by—
 (A)conducting performance-driven research and development relating to the potential sources and uses of urban wood products;
 (B)providing education and technical assistance to eligible entities relating to the potential sources and uses of urban wood products; and
 (C)awarding grants under paragraph (5). (3)CollaborationIn carrying out the program established under paragraph (2), the Secretary shall obtain input and guidance from, and collaborate with—
 (A)the wood products industry; (B)conservation organizations;
 (C)community organizations; and (D)institutions of higher education.
 (4)Research and development, education, and technical assistanceThe Secretary shall carry out subparagraphs (A) and (B) of paragraph (2) at the Forest Products Laboratory of the Department of Agriculture or through the State and Private Forestry Deputy Area in a manner that meets the needs of municipalities, private companies, trade and technical schools, and other entities that work with urban wood.
 (5)GrantsAfter obtaining input and guidance from the entities described in paragraph (3), the Secretary shall award grants on a competitive basis to eligible entities to conduct research and development and provide education and technical assistance that—
 (A)increases the use of urban wood; and (B)provides increased employment opportunities in the urban wood industry and related fields.
 (6)PrioritiesIn carrying out the program established under paragraph (2), the Secretary shall give priority to projects and activities that—
 (A)(i)identify new products that can be created from urban wood; or (ii)improve on existing processes to produce innovative urban wood products with greater efficiency and quality;
 (B)facilitate improved commercialization of innovative urban wood products; (C)engage unemployed and underemployed persons in disadvantaged communities in worker training, full-time employment, and incubation of new commercial enterprises; and
 (D)increase the carbon mitigation benefit of the management of urban wood, as measured by the lifecycle environmental footprint of a wood product or production process, beginning with the collection of raw urban wood materials and ending with the manufacturing process.
 (7)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under the program established under paragraph (2) shall be achievable within a 10-year timeframe beginning on the date of establishment of the program.
 (c)Urban wood building competitionBeginning in fiscal year 2021, the Secretary shall carry out an annual competition, in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), for—
 (1)innovative urban wood products and manufacturing processes; or
 (2)other innovative wood product demonstrations. (d)FundingOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use $35,000,000 each fiscal year to carry out this section..
 (b)Urban wood innovation grantsSection 8643 of the Agriculture Improvement Act of 2018 (7 U.S.C. 7655d) is amended— (1)in subsection (a)—
 (A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following:
							
 (2)Innovative urban wood productThe term innovative urban wood product means a wood product that uses wood residues and byproducts from urban forest management, building deconstruction, and other related sources of wood generated in urban areas.;
 (2)in subsection (b)— (A)in paragraph (1), by striking (October 20, 2015)), may and inserting the following:
							
 (October 20, 2015))—(A)may; (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (B)shall, to the maximum extent practicable, award 1 or more wood innovation grants each year to eligible entities for the purpose of advancing the use of innovative urban wood products.; and
 (3)in subsection (c), by striking under subsection (b)(2) and inserting for grants under subsection (b)(1)(A). 204.Stewardship Corps (a)In generalThe Secretary of Agriculture (referred to in this section as the Secretary), in consultation with the Secretary of the Interior, shall establish a civilian conservation corps, to be known as the Stewardship Corps (referred to in this section as the Stewardship Corps), to provide youth from low-income communities, indigenous communities, and communities of color with the academic, vocational, and social skills necessary to pursue long term, productive careers in the forest sector and the wetland restoration sector.
 (b)Reforestation and restoration on Federal landTo the maximum extent practicable, members of the Stewardship Corps shall perform— (1)(A)in each of calendar years 2021 through 2025, not less than 20 percent of the reforestation required under subsections (d)(2) and (e) of section 303 of Public Law 96–451 (16 U.S.C. 1606a); and
 (B)in calendar years 2026 and each calendar year thereafter, not less than 40 percent of the reforestation described in subparagraph (A); and
 (2)(A)in each of calendar years 2021 through 2025, not less than 20 percent of the wetlands restoration required under section 307; and
 (B)in calendar year 2026 and each calendar year thereafter, not less than 40 percent of the wetlands restoration described in subparagraph (A).
 (c)Duration of participationAn individual shall serve in the Stewardship Corps for not more than 2 years. (d)Housing and careThe Secretary shall provide to each member of the Stewardship Corps housing, subsistence, clothing, medical attention (including hospitalization), transportation, and a cash allowance, as determined necessary by the Secretary.
 (e)CompensationMembers of the Stewardship Corps shall be paid at a rate in accordance with the prevailing rate for a similar class of Federal employees in the locality.
 (f)Job placementThe Secretary shall assist members of the Stewardship Corps with obtaining employment in the forest sector and the wetlands restoration sector on the completion of service under the Stewardship Corps.
				IIICoastal wetland
 301.DefinitionsIn this title: (1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.
 (2)Coastal wetlandThe term coastal wetland means estuarine vegetated coastal habitat, including salt marsh, seagrass, mangrove, and other vegetated marine habitats.
 (3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Natural infrastructureThe term natural infrastructure means infrastructure that— (A)uses, restores, or emulates natural ecological processes; and
 (B)(i)is created through the action of natural physical, geological, biological, and chemical processes over time;
 (ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or
 (iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the area.
 (6)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (7)ProgramThe term Program means the Coastal and Estuary Resilience Grant Program as established by section 302. (8)RestorationThe term restoration means renewing, enhancing, or replacing degraded, damaged, vulnerable, or destroyed wetlands to improve the ecosystem function and resilience through active human intervention and action, such as—
 (A)improving hydrological conditions (such as by removing tidal barriers, improving connectivity, or changing water levels);
 (B)altering sediment supply (such as through the beneficial use of dredge material, thin-layer spraying, or reconnecting river sediment);
 (C)changing salinity characteristics; (D)improving water quality (such as by reducing excess nutrients, sedimentation, or contaminants);
 (E)planting of native plants, removal of invasive species, and other improved management practices; (F)controlling erosion of wetland edges; and
 (G)enabling future inland migration as sea levels rise, including through the enhancement of adjacent fresh water wetlands.
 (9)StateThe term State means a State, the District of Columbia, or any territory or possession of the United States. 302.Coastal and Estuary Resilience Grant Program (a)EstablishmentThe Secretary of Commerce shall establish a program, to be known as the Coastal and Estuary Resilience Grant Program, under which the Secretary awards grants to entities that are eligible under subsection (b) to fund coastal wetland restoration projects that are eligible under subsection (c).
 (b)Eligible entitiesAn entity is eligible to apply for a grant under the Program if the entity is an institution of higher education, a nonprofit organization, a State or local government, or an Indian Tribe.
 (c)Eligible projectsA project is eligible for a grant under the Program if the project is designed to reduce net greenhouse gases through one of the following:
 (1)The sequestration of additional carbon dioxide through— (A)the active restoration of degraded coastal wetland; and
 (B)the protection of threatened coastal wetland. (2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland.
 (3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland).
 (d)Grant evaluation criteriaIn reviewing applications for grants under the Program, the Secretary shall give priority to projects that exhibit the highest potential to—
 (1)mitigate greenhouse gas emissions by— (A)reducing greenhouse gas emissions; or
 (B)capturing and storing greenhouse gases; (2)reinforce ecosystem resilience and adaptation by—
 (A)preparing for sea level rise in order to reduce vulnerability to sea level rise and erosion;
 (B)supporting resilience against flooding and sea level rise; or (C)restoring or enhancing ecosystem function; or
 (3)provide economic and social co-benefits by— (A)reducing the potential impact and damage of storms on the built environment;
 (B)advancing environmental justice by reducing the disproportionate impacts of environmental hazards on communities of color, indigenous communities, and low-income communities;
 (C)providing jobs in coastal communities; (D)including elements of natural infrastructure;
 (E)incorporating collaborative partnerships; or (F)involving local communities in project planning and implementation.
						(e)Matching funds
 (1)Inclusion in applicationsAn eligible entity under subsection (b) may include in an application for a grant under the Program a commitment to provide non-Federal resources (including in-kind contributions and volunteer hours) to match the amount of grant.
 (2)ConsiderationIn reviewing an application for a grant under the Program, the Secretary may consider the inclusion of a commitment under paragraph (1) but may not require such a commitment as a condition of receiving a grant.
 (f)Eligible costsA grant awarded under the Program shall be available for all phases of the development, implementation, and monitoring of projects that are eligible under subsection (c), including—
 (1)preliminary community engagement, planning, and prioritization; (2)preliminary design and site assessment, including—
 (A)assessments of feasibility; (B)planning; and
 (C)community engagement; (3)final design and permitting;
 (4)restoration and project implementation; and (5)monitoring, reporting, and stewardship.
					(g)Reporting
 (1)In generalAn entity that receives a grant under the Program for a project shall— (A)collect data on the development and implementation of the project and stewardship following completion of the project; and
 (B)submit that data to the Administrator for inclusion in the database required by section 303(a). (2)Report after project completionNot later than 1 year after the completion of a project for which a grant is provided under the Program, the entity that received the grant shall submit to the Administrator a report on the outputs, outcomes, and impacts of the project, including with respect to—
 (A)the amount of area restored; (B)the estimated net climate benefit;
 (C)benefits to nearby communities; and (D)involvement of partners and communities.
 (h)MonitoringThe Secretary shall establish guidelines providing for monitoring a project for which a grant is provided under the Program for the 10-year period after the grant is awarded.
 (i)Role of National Fish and Wildlife FoundationIn carrying out the Program, the Secretary may consult, partner, or otherwise coordinate with the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)).
				303.Data collection
				(a)Database
 (1)In generalThe Administrator shall maintain a coastal wetland restoration database to collect information about projects that receive grants under the Program.
 (2)DesignThe Administrator shall design the database required by paragraph (1) to collect performance metrics on the development and implementation of projects that receive grants under the Program and stewardship following completion of such projects to evaluate the success of those projects and inform the design of future projects in an adaptive manner.
 (3)Included metricsThe database required by paragraph (1) shall include standardized metrics for reporting such as—
 (A)acres restored, protected, or created; (B)habitat type;
 (C)restoration technique; (D)estimated net greenhouse gas reduction effect;
 (E)jobs created; (F)quantified ecosystem services; and
 (G)other metrics selected by the Administrator. (4)Public availabilityThe Administrator shall make products of the database publicly available and disseminate important findings to the public.
 (b)Inventory of coastal wetlandThe Administrator shall compile an inventory of coastal wetland.
 304.Outreach and technical assistanceThe Administrator shall establish a technical assistance program to help entities outside of the National Oceanic and Atmospheric Administration in all phases of coastal wetland restoration project work, including outreach to potential applicants for grants under section 302.
			305.Annual restoration and funding
 (a)Acreage requirementsTo the maximum extent practicable, the Secretary of Commerce shall award grants under the Program to conduct coastal wetland restoration on 1,500,000 acres over 10 years, as follows:
 (1)On 50,000 acres in each of fiscal years 2021 and 2022. (2)On 100,000 acres in each of fiscal years 2023 and 2024.
 (3)On 150,000 acres in each of fiscal years 2025 and 2026. (4)On 225,000 acres in fiscal year 2027 and each fiscal year thereafter.
					(b)Funding
 (1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Commerce to provide grants under the Program, to remain available until expended—
 (A)$1,250,000,000 for each of fiscal years 2021 and 2022; (B)$2,500,000,000 for each of fiscal years 2023 and 2024;
 (C)$3,750,000,000 for each of fiscal years 2025 and 2026; and (D)$5,625,000,000 for each of fiscal years 2027 through 2030.
						(2)Receipt and
 acceptanceThe Secretary of Commerce shall be entitled to receive, shall accept, and shall use to provide grants under the Program in accordance with paragraph (1) the funds transferred under that paragraph, without further appropriation. 
 (c)Supplement not supplantThe amount authorized to be appropriated by subsection (a) shall supplement and not supplant other amounts available to the Secretary of Commerce.
				306.Prevailing wage requirement
 Any contractor or subcontractor entering into a service contract in connection with a project under the Program shall—
 (1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and
 (2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.
				307.Department of the Interior coastal wetland restoration; funding
 (a)In generalThe Secretary of the Interior shall conduct coastal wetland restoration on land managed by the Secretary of the Interior to achieve at least 1 of the following:
 (1)The sequestration of additional carbon dioxide through— (A)the active restoration of degraded coastal wetland; and
 (B)the protection of threatened coastal wetland. (2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland.
 (3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland).
 (b)Acreage requirementsTo the maximum extent practicable, the Secretary of the Interior shall conduct coastal wetland restoration under subsection (a)—
 (1)on land managed by the Director of the United States Fish and Wildlife Service— (A)on 10,000 acres in each of fiscal years 2021 and 2022;
 (B)on 20,000 acres in each of fiscal years 2023 and 2024; and (C)on 30,000 acres in fiscal year 2025 and each fiscal year thereafter; and
 (2)on land managed by the Director of the National Park Service— (A)on 10,000 acres in each of fiscal years 2021 and 2022;
 (B)on 20,000 acres in each of fiscal years 2023 and 2024; (C)on 40,000 acres in each of fiscal years 2025 and 2026;
 (D)on 80,000 acres in each of fiscal years 2027 and 2028; and (E)on 160,000 acres in fiscal year 2029 and each fiscal year thereafter.
						(c)Funding
 (1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of the Interior to carry out this section, to remain available until expended—
 (A)for coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service—
 (i)$250,000,000 for each of fiscal years 2021 and 2022; (ii)$500,000,000 for each of fiscal years 2023 and 2024; and
 (iii)$750,000,000 for each of fiscal years 2025 through 2030; and (B)for coastal wetland restoration on land managed by the Director of the National Park Service—
 (i)$250,000,000 for each of fiscal years 2021 and 2022; (ii)$500,000,000 for each of fiscal years 2023 and 2024;
 (iii)$1,000,000,000 for each of fiscal years 2025 and 2026; (iv)$2,000,000,000 for each of fiscal years 2027 and 2028; and
 (v)$4,000,000,000 for each of fiscal years 2029 and 2030. (2)Receipt and acceptanceThe Secretary of the Interior shall be entitled to receive, shall accept, and shall use to carry out this section in accordance with paragraph (1) the funds transferred under that paragraph, without further appropriation. 
					